DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1 and 3-20 are currently pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3-20 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims appear to be a combination of .
Claims 1 and 3-20 positively recite the heel of human foot, which is subject matter that is not patent eligible, the recitations of human anatomy should be proceeded by language such as, "configured to" or "adapted to" correspond to an outline of a wearer’s heel. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korda (US 2,284,328). With respect to claims 1-13, 15-16 and 18, Korda discloses a weight-bearing structure (heel 30, see figures 1-3) of high-heeled footwear, comprising: a heel part (body coupling plate 31) linearly contacting the ground (see figure 1); a strut part (open intermediate portion 32, see figures 1-3) extending from the heel part; and a sole cover part (base  by extending an upper portion of the strut part; and wherein a ground contacting part (rubber or like lift or tread 34), which linearly contacts the ground in mid-stance, is coupled to the heel part (31, see figure 1); and a high heeled footwear (see figure 1) comprises the weight-bearing structure.
Claim(s) 1, 3-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dack (US 2,399,543). 
	With respect to claim 1, Dack discloses a weight-bearing structure (spring heel, see figures 1-10) of high-heeled footwear, comprising: a heel part (bottom platform/base plate 2; 21, 22b, see figures 1-10) linearly contacting the ground (see figures 1-10); a strut part (open intermediate C-spring 16; spring 17 & 17a; spring 19, see figures 1-6 and 9-10) extending from the heel part; and a sole 
	With respect to claims 3-5, 7-13, 15-16, 18 and 20, Dack discloses wherein in the heel part (2, 21, 22b), the portion thereof contacting the ground is formed to have a curved linear shape (arcuate body configuration, see figures 3-7 & 9-10); wherein the heel part (2, 21, 22b) appears to be formed to have a width of 2.12 cm or more (spans the width of the shoe); the strut part (open intermediate spring portion)  includes two or more struts (arms in C-springs in figure 4; 17 in figure 8; 19 in figure 9); wherein the struts (spring) are disposed to be parallel and symmetrical to each other (see figures 1-6 and 9-10, the C-springs are located in parallel vertical planes); wherein the struts include one that supports one of a heel and a foot-arch part, and another that supports the other of a heel and a foot-arch part (C-springs are located in parallel vertical planes from the heel area to the arch area, see figures 9-10); wherein a heel strike part is provided in a rear region of the heel part (arcuate peripheral wall of heel part, see figures 3-4 and 7-10); wherein the heel strike part is formed at one side of a rear 
	With respect to claim 6, the struts (C-springs, see figures 7-8) are formed to have a different shapes (one of the C-springs curves to the right of the shoe and the other one curves to the left of the shoe), or at least one thereof (C-spring . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dack (US 2,399,543). Dack as described above discloses all the limitations of the claims except for wherein at least a portion of the heel part protrudes more than a width of the sole cover part when viewed in a plan view; wherein a gap is provided between the heel part and the ground contacting part.
With respect to claim 14 and the size of the heel part (bottom platform), it would have been an obvious to one of ordinary skill in the art and a matter of design choice to make the bottom platform of Dack to protrude more than a width of the sole cover part (top platform) when viewed in a plan view, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 8,112,908). Visser discloses a weight-bearing structure (first fixed heel 10 & second removable and interchangeable heel 20, see figures 1-4) of high-heeled footwear, comprising: a heel part (flat bottom surface 25, see figure 2B) linearly contacting the ground (see figures 3-4); a strut part (intermediate portion, see figures 1-4) extending from the heel part (25); and a sole cover part (first fixed heel 10) extending from the strut part, wherein a groove part (recess 18, see figures 1 and 2A) is provided at a lower portion of the sole cover part (10), and a stopper (end portion 21) inserted into the groove part (18, see figures 2A-C) is formed by extending an upper portion of the strut part (bolt 22). Visser as described above discloses all the limitations of the claims except for wherein the heel part has a shape and is configured to correspond to an outline of the wearer’s heel  and contact the ground in a curved linear shape. It would have been obvious to one of ordinary skill in the art to modify the shape of the heel part (flat surface 25) to have a curved linear shape corresponding to the outline .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
	Contrary to applicant’s argument, Korda discloses wherein the heel part (bottom platform) has a shape (the outer perimeter of the heel part is semi-circular) and is configured  to correspond to an outline of the wearer’s heel (semi-circular) and contact the ground in a curved linear shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/08/2021